Title: From John Adams to Elkanah Watson, 23 December 1822
From: Adams, John
To: Watson, Elkanah



Dear Sir
Quincy Decr 23d. 1822

I have recieved, and heard read Collo. Troups letter to Judge Livingston of the 23d Jan. 1822. You need not wish for a More rigorous, a more able, or a more spirited vindication of your claim to the first suggestion of the Canal policy in New York; and of Genl. Schuylers sagacious patriotism, in adopting, and supporting your Ideas in the Ligeslature. You have both great merit but still I think Mr. Clinton has great merit in supporting your plan
It is right to preserve the memory of the first discoverers, and inventors of useful improvements for the amelioration of the condition of Mankind.
The gentlemen who were my cotemporarys in Philidelphia, used to Say that the first discovery of the efficacy of lightning rods was Ebenez Kenning a young gentleman of an ardent thirst for science, who drew lightning from the clouds by his iron pointed Kite, before Dr. Franklin had attempted any thing on the subject.
Why indeed may we not say that this discovery was made in the time of the roman Emperor Tyberius for in his reign the astronomical and Astrological Poet Manillius wrote this line, “eripuit jovi fulmen viresque tonandi” he snatch’d lightning from jupiter and arrested the force of thunder yet all this deminishes in no degree the great Merit of Dr. Franklin in maturing, digesting and propogating to the world his system of lightning rods. It would be well to ascertain If it were posible the first discoverer of the invaluable power of Steam. While we Should do honor to his memory we shou’d not withold, our admiration and gratitude from the great Fulton, whose steam navigation will be of greater benefit to mankind than Franklins philosophy—though that is very great.
And while I wish to do honor to these great men, I ought to bare my testimony to the merit of your long exertions which I think have been very useful to Our Country.
With must pleasure I repeat the assurance of the long and continued esteem and Affection of your friend and humble Servant.
John Adams